Citation Nr: 1708265	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  04-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to a service connected foot disability.

2.  Entitlement to service connection for a neck disability, to include as due to a service connected foot disability.

3.  Entitlement to service connection for a back disability, to include as due to a service connected foot disability.

4.  Entitlement to a temporary total evaluation based on convalescence following a left knee surgery.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims of entitlement to service connection for a left knee disability, back disability, and neck disability, as well as his claim for a temporary total evaluation based on convalescence following left knee surgery. 

In February 2014, the Board remanded the Veteran's claim, in part, to ascertain whether he still desired a video conference hearing before a Veterans Law Judge on the issues above.  In March 2015, the Veteran was contacted with regards to whether he still wanted a video hearing.  He requested that his remand be rated and stated that he may request a hearing at a future time.  He has not done so.  

These matters were most recently remanded by the Board in March 2016, at which time it instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination concerning his claims.  The AOJ arranged for the Veteran to undergo VA examination in April 2016 and then adjudicated his claims before returning them to the Board.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A left knee disability was not manifested in service or within the Veteran's first post-service year; the Veteran's left knee disability has not been shown to be the result of or aggravated by a service-connected foot disability.

2.  A back disability was not manifested in service or within the Veteran's first post-service year; the Veteran's back disability has not been shown to be the result of or aggravated by a service-connected foot disability.

3.  A neck disability was not manifested in service or within the Veteran's first post-service year; the Veteran's neck disability has not been shown to be the result of or aggravated by a service-connected foot disability.

4.  As the Veteran is not service connected for a left knee disability, he is not eligible for the award of a temporary total convalescence rating based on surgery on his left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection, to include on a secondary basis, for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2.  The criteria for service connection, to include on a secondary basis, for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

3.  The criteria for service connection, to include on a secondary basis, for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

4.  A temporary total convalescence rating due to left knee surgery is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in September 2008, October 2008, and April 2010. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examination with respect to the claims in April 2016.  The examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

A review of the Veteran's service treatment records shows no reports or diagnosis for a left knee, neck, or back condition.  The Veteran did self-report back and knee pain at his April 1977 separation report of medical history, although on clinical evaluation he was found to have a normal spine and lower extremities at the time.  

Post-service treatment records reflect that the Veteran was seen in September 1998 for complaints of painful feet.  There were no reports of knee, back, or neck pain.  A February 1999 VA examination for the Veteran's feet is silent for any reports of left knee, neck, or back pain, although he was seen in July 2000 for complaints of shooting back pain and nausea following an episode of chest pain.  An August 2000 VA examination report noted a medical history of lower back pain, but no diagnosis was assigned.  Similarly, a June 2001 VA treatment record shows that the Veteran reported a history of non-radiating lower back pain.  A May 2002 VA treatment record shows that the Veteran reported left knee pain and buckling that had onset during the previous 1 to 2 weeks.  No significant abnormalities of the left knee were diagnosed.  

An August 2007 VA treatment record shows that the Veteran was diagnosed with multilevel lumbar spondylosis as well as degenerative stenosis of the central spinal canal at L4-L5.  A December 2007 VA treatment record shows that x-rays of the Veteran's left knee revealed osseous structures of normal patterns.  The impression of the left knee was normal for age.  A February 2008 VA treatment record shows that an MRI of the Veteran's cervical spine revealed developmental stenosis of the spinal canal and cervical spondylosis and stenosis.  MRI study of the lumbar spine showed multilevel lumbar spondylosis and degenerative stenosis.  A March 2008 VA psychiatric examination report noted a history of osteoarthritis with chronic back and neck pain.  Lumbar x-rays showed degenerative changes and a traction spur at L5.  The examiner also referenced a MRI that showed a tear involving the medial meniscus of the left knee.  The Veteran also had an orthopedic surgery consult in March 2008, at which time reported that he "spontaneously developed left knee pain" several years earlier.  A May 2008 VA treatment record shows that the Veteran reported left knee pain that onset in the 1970s but had worsened over the last five years.  He was diagnosed with a meniscal tear and underwent arthroscopic surgery in June 2008 to treat the tear.  A January 2009 VA treatment record shows that the Veteran reported chronic neck and low back pain for "many years," although no diagnosis was assigned at that time.

The Veteran was provided VA examination in April 2016.  At that time, he was diagnosed with a left knee meniscal tear.  The examiner opined that it was less likely than not that the left knee condition was incurred in or caused by the Veteran's active service.  The examiner noted that the Veteran had no record of a left knee condition during service but did report knee problems on separation of service, although he was clinically evaluated as normal during his final physical examination.  The examiner noted that the first evidence of a left knee condition was in May 2002, after he reported a fall, and opined that the Veteran's meniscus tear likely occurred not in service but in May 2002 when he fell.  The examiner also opined that the Veteran's left knee condition was not proximately due to or aggravated by the service connected foot disability.  In reaching this opinion, the examiner noted that the Veteran was first treated in May 2002 concerning the left knee after a fall, but it was noted that he had been doing a lot of extra walking prior to this incident with no complaints of trauma to the knee.  

With regards to the Veteran's lumbar spine disability, the VA examiner diagnosed the Veteran with lumbar spondylosis.  The examiner acknowledged that the Veteran reported that he first had back pain while in the service but opined that it was less likely than not that the Veteran's back disability was caused by service.  The examiner noted that there were no reports in the Veteran's service treatment records that showed medical treatments for a back condition.  The examiner did note that the Veteran reported low back pain on his separation medical history report, but no abnormalities were noted on the separation physical examination.  The examiner noted that the first radiographic evidence of lumbar disease was in August 2007, when a radiograph showed mild degenerative changes, though it was noted he had complained of recurring back pain since 1999, although he denied previous back injuries.  The examiner also opined that the Veteran's back condition was less likely than not proximately due to or aggravated by the service connected foot condition.  The examiner referenced medical literature that did not support that a foot condition caused or aggravated lumbar spine disability such as the Veteran's, noting that such lumbar spine changes were typically related to either trauma or the normal aging process.  The examiner noted that nearly everyone experiences some disc degeneration after age 40 and concluded that the Veteran's back disability was likely related to the normal aging process, with no evidence of trauma noted in the military records or afterwards to support a conclusion that the Veteran's current lumbar spine disability was caused or aggravated by service or service-connected foot disability.  

With regards to the Veteran's neck condition, the VA examiner diagnosed cervical spondylosis and stenosis and opined that the condition was less likely than not incurred in or caused by service.  In so finding, the examiner noted that there was no evidence during service for treatment of a neck condition.  Post separation, the examiner noted that the Veteran was first diagnosed with cervical spine arthritis in February 2008, which was many years after separation from service.  The examiner also opined that the Veteran's neck condition was less likely than not due to or aggravated by the service connected foot condition.  The examiner referenced medical literature that did not support that a foot condition caused or aggravated cervical spondylosis and stenosis, noting that such changes were typically related to either trauma or the normal aging process.  The examiner again noted that nearly everyone experiences some disc degeneration after age 40 and concluded that the Veteran's cervical spine disability was likely related to the normal aging process rather than to service or service-connected disability.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection on a direct and secondary basis for a left knee disability, lumbar spine disability, and cervical spine disability.  

Initially, the Board notes that although the Veteran reported on his separation examination that he had a back pain and a "trick" or locked knee, he was clinically assessed with a normal spine and normal lower extremities upon physical examination at that time.  Additionally, the service treatment records show that he did report other musculoskeletal conditions such as a foot condition, an ankle injury, and a finger injury.  Accordingly, it is reasonable to expect that there would be some notation of complaints pertaining to the back, neck or left knee in the service treatment records had such problems manifested at that time, as the Veteran reported other musculoskeletal conditions.  However, with the exception of the April 1977 separation medical history report, the Veteran was never treated for, nor did he complain of, any lumbar spine, cervical spine, or left knee problems during service.

Additionally, the Board notes that the Veteran's first complaints of a lumbar spine disability, cervical spine disability, and left knee disability began in 2000-more than twenty years after he left service-and the post-service evidence of record shows that arthritis was not demonstrated until well after one year following his separation from his period of active duty.  Thus, there is no basis to establish service connection under the theories of direct service connection, continuity of symptomatology, or the one-year presumption.  38 C.F.R. §§ 3.303(a), 3.303(b), 3.303(d), and 3.309(a).  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Here, as noted above, the Veteran's first treatment for any of his claimed disabilities occurred more than two decades after his separation from service.  Further, when he first sought treatment for his left knee disorder in 2002, the Veteran reported that it had only begun hurting one to two weeks prior, following a fall.  

What remains for consideration is whether, in the absence of symptoms or diagnosis in service or continuity of symptoms after service, the Veteran's claimed back disability, neck disability, or left knee disability may nonetheless otherwise be related to his service.  However, there is no medical evidence linking any of these diagnosed disorders to his military service years earlier, and the Veteran has not submitted any medical opinion that relates them to service or to any events therein.  Hickson v. West, 12 Vet. App. 247 (1999).  Indeed, there is no in-service injury, disease, or event to which any current back disability, neck disability, or left knee disability has been etiologically related to service by medical opinion.  Significantly, the medical opinions of record have considered the Veteran's contentions, including his April 1977 report of back and knee pain at service separation, and have provided detailed and thorough rationales and definitive opinions for finding that the Veteran's diagnosed disabilities are not related to service or caused or aggravated by service connected disability.  In support of her opinions, the April 2016 examiner clearly relied on the Veteran's reported history, service treatment records, post service medical records, and a review of medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinions that support the claims for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether an orthopedic disability of the back, neck, or left knee is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claims.

With regards to the Veteran's assertion that his back disability, neck disability, and left foot disability were caused or aggravated by his service-connected foot disability, the Board finds that the April 2016 VA examination report is both probative and persuasive that the Veteran's claimed conditions were not caused or aggravated by the service-connected foot disability.  In rendering her opinions, the VA examiner specifically referenced the current state of medical knowledge, as reflected in current medical literature, and opined that the Veteran's conditions were due not to his foot disorder but to the aging process.  The examiner also noted that the Veteran's left knee condition was caused by a fall that occurred post-service and concluded that none of his claimed disabilities have been caused or aggravated by his service-connected foot disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a left knee disability, back disability, and neck disability, including as secondary to service-connected foot disability, and each of these claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

The Veteran is also seeking a temporary total disability rating due to convalescence following a July 30, 2008, surgery on his non-service-connected left knee.  Under 38 C.F.R. § 4.30, a total rating will be assigned if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals or the necessity for house confinement or continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  However, as explained above, service connection is not warranted for a left knee disability.  Thus, this non-service-connected disability cannot form the basis of an entitlement to a temporary total disability rating due to convalescence, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for a left knee disability, to include as due to service connected foot disability, is denied.

Entitlement to service connection for a neck disability, to include as due to service connected foot disability, is denied.

Entitlement to service connection for a back disability, to include as due to service connected foot disability, is denied.

Entitlement to a temporary total evaluation based on convalescence following a left knee surgery is denied.  .




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


